*1030Appeal from a judgment of the Supreme Court (Berke, J.), entered March 24, 2006 in Washington County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for lack of personal jurisdiction.
Petitioner commenced this CPLR article 78 proceeding by order to show cause to challenge two prison disciplinary determinations. Supreme Court granted respondent’s subsequent motion to dismiss the petition for lack of personal jurisdiction. Petitioner now appeals.
We affirm. The record establishes that petitioner failed to comply with the service requirements set forth in the order to show cause (see Matter of Reynoso v Goord, 43 AD3d 1209 [2007]; Matter of Wise v New York State Div. of Parole, 37 AD3d 959, 960 [2007]). Further, petitioner made no showing that there were any obstacles created by his imprisonment that prevented him from adhering to the order’s directives. As such, Supreme Court appropriately granted respondent’s motion to dismiss due to lack of personal jurisdiction over respondent (see Matter of Jones v Dennison, 30 AD3d 952, 953 [2006]; Matter of Davis v Goord, 20 AD3d 785, 786 [2005], lv denied 5 NY3d 861 [2005]).
Given our disposition, the contentions set forth in petitioner’s pro se brief are academic.
Mercure, J.P., Crew III, Peters, Spain and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs.